DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/13/2021 have been fully considered but they are not persuasive.  The applicant argues that the Interwies reference only teaches alcohol solvents in the amount of 45-50%.  However, in the description page 3, Interwies teaches that the solvent is an alcohol by example, but not necessarily, and only requires the solvent be a volatile solvent.  Therefore, it is reasonable to assume that any volatile solvent will suffice, meeting the claim limitation of 0% alcohol:  
	The material provided is preferably a binder dissolved in a volatile solvent, optionally with non-reactive granular filler material in the nano range, optionally to the micro range.

	   The volatile solvent, for example an alcohol in an amount of e.g. B. 40 to 50%, dissolves in a production, the material fast enough between the application and spreading and trituration dry. Even in the slightly dried
Condition in which only a small amount of solvent, possibly in admixture with water, is present, then also wets the material the surface better than z. As an aqueous suspension or solution and thus facilitates the penetration of the material into finer pores.

Further, Interwies also teaches mixing alcohol with water, or a solvent with water, making the percentage even less than 40-50%.  Therefore, for at least the teaching that any volatile solvent will suffice, Interwies meets the claim language in the independent claim.  The argument does not show that the prior art product would be different than that taught in the prior art, as the patentability of a product by process claim only depends on the structure of the product produced, and not the method used to make the product.  See MPEP 2113.

Similarly, the declaration/affidavit filed 12/13/2021 is not persuasive.  The declaration compares the amount of alcohol in the Example 1 of the instant specification (5%) with the amount of alcohol if the amount of water were replaced with alcohol (90%).  This is way over the amount of alcohol included in the prior art, even if alcohol was included.  Further, the declaration does not reasonably suggest what would happen if the alcohol amount were to be 0% as currently claimed, nor the claimed range up to 25%, and why after 25% the amount of alcohol makes the mixture significantly worse.  Thus is does not show criticality commensurate in scope with the claims.  Further, it does not show that the prior art product would be different than that taught in the prior art, as the patentability of a product by process claim only depends on the structure of the product produced, and not the method used to make the product.  See MPEP 2113.
Therefore, for at least these reasons, the prior art rejection is maintained.  Due to amendments, the 35 USC 112 rejection is withdrawn.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 23, 25-28 and 30-31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Interwies (DE 103 460 18 B4)
As to claims 23 and 25, Interwies teaches rubbing a hydrophobic composition on the claimed substrate type (abstract, para 0002, 0012-0016) that includes drying and abrading to remove extra material in the Example.  Increasing density and filling pores occurs in para 0021.  Reaction and bonding occurs in the pores in para 0015.  The claimed effects are inherent as Interwies teaches the method.  It is noted that the claims include 0% of a chemical compound, though Interwies teaches the claimed amounts as discussed above.  Further, as these are product by process claims, the product is not limited to the manipulations of the recited steps, only the structure implied by the steps (MPEP 2113).  The applicant has not shown that the prior art structure differs from the instant claims.
As to claims 26-28 and 31, the compounds are taught in the Examples.
As to claim 30, the substrate is as claimed in para 0001.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Interwies in view of Friedel (US 2011/0308423 A1).
Interwies does not teach a sol gel treatment.  Friedel teaches using a silica sol to impart hydrophobicity in para 0036 by various methods.  Therefore, it would have been obvious to use this method in the method of Interwies as Friedel teaches the art recognized suitability and utility of such.  It is expected that the product would result as the same as that claimed and thus meets the claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELLY M GAMBETTA whose telephone number is (571)272-2668. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

KELLY M. GAMBETTA
Primary Examiner
Art Unit 1715



/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715